Matter of Strang v Bartlett (2018 NY Slip Op 08665)





Matter of Strang v Bartlett


2018 NY Slip Op 08665


Decided on December 19, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 19, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2018-11892

[*1]In the Matter of Robert Strang, Sr., et al., petitioners,
vCatherine M. Bartlett, etc., respondent.


Ferrara Law, P.C., Goshen, NY (Jamie T. Ferrara of counsel), for petitioners.
John E. Ziobro, Warwick, NY, for nonparties John Arbo and Victoria Arbo.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78, inter alia, in the nature of prohibition to prohibit the respondent, the Honorable Catherine M. Bartlett, an Acting Justice of the Supreme Court, Orange County, from enforcing an amended judgment dated November 28, 2017, entered in an action entitled Arbo v Strang , commenced in the Supreme Court, Orange County, under Index No. 6363/15.
ADJUDGED that the petition is denied and the proceeding is dismissed, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352).
The petitioners have failed to establish a clear legal right to the relief sought.
RIVERA, J.P., BALKIN, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court